Citation Nr: 0934883	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06-16 821	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Friend


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1979 to September 1983, and also had reserve service.  
This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2005 rating decision of the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for 
GERD, rated 10 percent, effective November 9, 2004, and 
denied service connection for a psychiatric disability.  


FINDINGS OF FACT

1.  In July 2009, the Board received the Veteran written 
statement withdrawing his appeal seeking service connection 
for depression.   

2.  Throughout, the Veteran's GERD has been manifested by 
symptoms such as recurrent epigastric distress with chronic 
heartburn, regurgitation, gas, acid reflux, occasional nausea 
and dysphagia, right shoulder pain, and sore stomach which 
are not shown to be productive of considerable impairment of 
health and do not include such further symptoms as pain, 
vomiting, material weight loss or melena with moderate 
anemia.  


CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal seeking 
service connection for depression, the Board does not have 
jurisdiction to consider the matter.  38 U.S.C.A. §§ 7104(a), 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 
(2008).    

2.  A rating in excess of 10 percent for GERD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.7, 4.113, 4.114, Diagnostic Code (Code) 
7346 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

Service Connection - Depression

Given the Veteran's expressed intent to withdraw the appeal 
seeking service connection for depression, there is no reason 
to belabor the impact of the VCAA in the matter.  

In July 2009, the Board received written correspondence from 
the Veteran requesting to withdraw his appeal seeking service 
connection for depression.  Under 38 U.S.C.A. § 7104(a), the 
Board has jurisdiction in any matter which under 38 U.S.C.A. 
§ 511 is subject to a decision by the Secretary.  Under 
38 U.S.C.A. § 7105(d)(5) and 38 C.F.R. § 20.202, the Board 
may dismiss any appeal which fails to allege error of fact or 
law in the matter before the Board.  Under 38 C.F.R. 
§ 20.204, an appellant may withdraw an appeal at any time 
prior to the issuance of a final Board decision on the 
matter.  

The Veteran withdrew his appeal seeking service connection 
for depression in July 2009.  Accordingly, there is no 
allegation of error of fact or law before the Board in this 
matter.  Hence, the Board does not have jurisdiction to 
consider an appeal in the matter, and the appeal must be 
dismissed.  

Service Connection - GERD

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the rating decision on appeal granted service connection, 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2006 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased initial 
rating, and October 2007, November 2008, March 2009, and 
April 2009 supplemental SOCs readjudicated the matters after 
the appellant and his representative responded and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has 
not alleged that notice in this case was less than adequate.  
See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding 
that "where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").  

The Veteran's pertinent treatment records and Social Security 
Administration (SSA) records have been secured.  The RO 
arranged for a VA opinion in May 2005, and VA examinations in 
August 2007 and March 2009.  The Veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist is met.  

B.	Factual Background

The Veteran's STRs note that during service he was seen for 
gastritis.  In March 2005 he filed a claim of service 
connection for acid reflux disease; the RO granted service 
connection in October 2005, effective November 2004.  
(Notably, a claim filed in November 2004 does not mention 
acid reflux disease or other GI disability.)  

VA treatment records show that in March 2004 the Veteran was 
seen for complaints of "slight tenderness" with deep 
palpation in the epigastric region.  Physical examination was 
normal.  Later in March 2004 the Veteran began taking 
medication (Omeprazole) for GERD.  A February 2005 treatment 
record notes the GERD was uncontrolled, and the  medication 
was increased.  A March 2005 treatment record also notes GERD 
was uncontrolled, and that the Veteran's complaints were 
heartburn and a sore stomach.  

In May 2005 a VA physician opined that the Veteran had GERD 
which was controlled, and also that his stomach problems in 
service were related to his present GERD.  

A report of May 2005 upper endoscopy notes that there were no 
esophageal, gastric, or duodenal abnormalities.  It was also 
noted that there was no evidence of duodenal ulceration or 
gastroesophageal reflux.  

April 2006 private treatment records from Dr. F.D. show the 
Veteran complained of heartburn, sore stomach, and 
regurgitation; he reported his symptoms were getting 
progressively worse, with increasing regurgitation.  It was 
noted that he had gained weight.  Physical examination 
revealed normal bowel sounds and mild epigastric tenderness, 
without guarding or rigidity.  Upper endoscopy found a normal 
esophagus, no mucosal inflammation, ulceration, polyps or 
tumors.  There was also no evidence of hiatal hernia, of 
reflux esophagitis, or of esophageal stricture.  In the 
stomach there was retained food; poor gastric peristaltic 
activity was noted.  The diagnoses were gastroparesis and 
gastric bezoar.  A later treatment record notes the Veteran's 
complaints of early satiety, chronic dyspepsia, and severe 
heartburn.  It was noted that endoscopically, there was no 
evidence of esophagitis or of a stricture.  

On August 2007 VA examination, the Veteran reported he had 
some problems swallowing at times, regurgitated a small 
amount of solid material 2 or 3 times a week, and had daily 
epigastric pain.  He denied substernal or arm pain, vomiting, 
hematemesis, melena; he reported occasional nausea, 
approximately 3 times a week.  The examiner noted that the 
gastric bezoar diagnosed by Dr. F.D. was more likely than not 
cleared at the time of the examination.  

August 2008 upper endoscopy findings included normal 
esophagus, normal duodenum, and a large amount of fluid in 
the stomach, with a small amount of bile.  The diagnoses were 
a large amount of gastric fluid, and mild gastritis.  

On March 2009 VA examination, it was noted that the Veteran's 
general state of health was good and that he was obese (noted 
as reflecting that he was keeping a lot of food down).  On 
physical examination, there were normal bowel sounds, and 
there was slight tenderness in the epigastrium with no 
rebound tenderness.  The diagnosis was chronic gastritis, 
with no evidence of hiatal hernia or GERD.  

At the July 2009 Travel Board hearing, the Veteran testified 
he suffers from regurgitation, a sore stomach, right shoulder 
pain, heartburn, and acid coming up his throat at night.  He 
indicated that his medication relieved only his heartburn.  
He testified that he does not avoid any types of food, and 
that spicy foods irritate his stomach.  He had not adjusted 
his sleeping conditions (e.g., elevating his bed or pillow) 
because of the GERD.  He testified that he had daily 
regurgitation, but did not vomit, and had no pain or need to 
use the restroom immediately after eating.  He also testified 
that his symptoms make his life very unpleasant, particularly 
his sore stomach and constant gas.  

C.	Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

When (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Here, the Board finds that 
the record does not reflect any distinct period of time 
during the appeal period when the criteria for a higher 
rating were met.  Therefore, staged ratings are not 
indicated.  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.  

The schedule of ratings for the digestive system provides 
that ratings under Codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the disability picture warrants such 
elevation.  38 C.F.R. § 4.114.  

There is no specific diagnostic code for GERD.  The Veteran's 
GERD is rated by analogy to the diagnostic criteria for 
rating hiatal hernia (38 C.F.R. § 4.114, Code 7346) based on 
anatomical location and nature of symptoms.  The 10 percent 
rating currently assigned is warranted when there are 2 or 
more of the symptoms in the criteria for a 30 percent rating, 
of lesser severity than the symptoms warranting a 30 percent 
rating.  A 30 percent rating is warranted for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating requires symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  38 C.F.R. § 4.114, Code 7346.  

The medical evidence shows that over the course of the appeal 
period the Veteran's GERD has been manifested by symptoms 
such as heartburn, regurgitation, gas, acid reflux, 
occasional nausea and dysphagia, right shoulder pain, a sore 
stomach, and recurrent epigastric distress.  However, upper 
endoscopies in May 2005, April 2006, and August 2008, 
revealed no esophageal or duodenal abnormalities, and only 
mild gastritis.  There is not indication in the medical 
records that the Veteran's service connected GERD has 
resulted in considerable impairment of health (which is 
required for the next higher, 30 percent, rating); in fact, 
the March 2009 VA examiner described the Veteran's state of 
health as good (noting regarding the Veteran's state of 
nutrition that he was keeping a lot of food down).  
Consequently, the criteria for the next higher, 30 percent 
rating are not met.  Furthermore, there is no indication in 
the clinical data of the symptoms associated an even higher 
(60 percent) rating (such as vomiting, material weight loss 
(in fact there has been weight gain), hematemesis, or melena 
with moderate anemia).  The Veteran has not alleged that he 
suffers from such symptoms.  Consequently, a schedular rating 
in excess of 10 percent for GERD is not warranted.  

There is no objective evidence in the record, or allegation, 
that the regular schedular criteria are inadequate, or that 
the disability picture presented is exceptional.  The 
symptoms shown are entirely encompassed by the criteria for a 
10 percent rating.  There is no indication of frequent (or 
any) hospitalization for GERD, or other factors of like 
gravity.  Consequently, referral for extraschedular 
consideration is not warranted.  See 38 C.F.R. § 3.321.  

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as a preponderance of 
the evidence is against the Veteran's claim, that doctrine 
does not apply in this matter.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
ORDER

As the Board has no jurisdiction in the matter, the appeal 
seeking service connection for depression is dismissed 
without prejudice.  

A rating in excess of 10 percent for GERD is denied.  


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


